Exhibit 99.1 FOR IMMEDIATE RELEASE: October 23, 2008 CONTACT: Doug Hemer Aetrium Incorporated (651) 773-4274 NASDAQ: ATRM AETRIUM REPORTS 71% SEQUENTIAL INCREASE IN THIRD QUARTER REVENUE St. Paul, Minn. (10/23/08)—Aetrium Incorporated (Nasdaq:ATRM) today announced results for its third quarter ended September 30, 2008. Revenue increased to $5,509,000, up 71% sequentially from revenue of $3,222,000 in the second quarter of 2008. Net income for the quarter was $252,000, or $0.02 per share, as compared to a net loss of $441,000, or $0.04 per share, in the second quarter. “As we anticipated, our equipment sales came back strong in the third quarter, with significant shipments to customers added in the last two quarters," Joseph C.
